     Case 3:18-cv-01122-CAB-AGS Document 48 Filed 07/28/20 PageID.4092 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    John Henry YABLONSKY                                Case No.: 18cv1122-CAB-AGS
12                                       Plaintiff,
                                                          ORDER DENYING MOTION
13    v.                                                  ENTERING OBJECTIONS [Doc. No.
                                                          46]
14    CALIFORNIA DEPARTMENT OF
      CORRECTION AND
15
      REHABILITATION,
16                                    Defendants.
17
18          On October 7, 2019, Defendants D. Powell, G. Martinez, J. Robles, D. McGuire,
19    R. Blahnik, and C. Tiscarnia (“Defendants”) filed a motion to dismiss Plaintiff’s First
20    Amended Complaint (“FAC”). [Doc. No. 39.] On November 5, 2019, Plaintiff John
21    Henry Yablonsky (“Plaintiff”) filed an opposition. [Doc. No. 35.] On December 13,
22    2019, Defendants filed a reply. [Doc. No. 36.] On December 31, 2019, Plaintiff filed a
23    sur-reply. [Doc. No. 38.] On June 2, 2020, Magistrate Judge Andrew G. Schopler
24    prepared a Report and Recommendation (“Report”) recommending that the motion to
25    dismiss be granted in part and denied in part. [Doc. No. 39.] On July 14, 2020, this Court
26    issued an order adopting the Report, granting in part and denying in part the motion to
27
28

                                                      1
                                                                                 18cv1122-CAB-AGS
     Case 3:18-cv-01122-CAB-AGS Document 48 Filed 07/28/20 PageID.4093 Page 2 of 3



 1    dismiss the FAC, and (should Plaintiff wish to amend the claims that were dismissed)1
 2    giving Plaintiff until August 7, 2020, to file a Second Amended Complaint (“SAC”).
 3    [Doc. No. 43.] The order also stated that if Plaintiff did not file an SAC (and instead
 4    chose to proceed on the claim in the FAC that was not dismissed)2, then Defendants are
 5    to file an answer to the remaining claim in the FAC by August 21, 2020. [Doc. No. 43 at
 6    3.]
 7           On July 24, 2020, Plaintiff filed a Motion Entering Objections pursuant to §636
 8    Regarding Courts July 14, 2020 Order. [Doc. No. 46.] In the Motion Plaintiff states he is
 9    confused by the July 14 Order because he does not understand why Defendants would be
10    filing an answer to the FAC, when he has been granted leave to file an SAC. [Doc. No.
11    46.] Plaintiff also states that Defendants have already filed an answer to the FAC. [Doc.
12    No. 46 at 1.] However, the docket does not reflect that Defendants have ever filed an
13    answer to the FAC. Rather, Defendants filed a motion to dismiss the claims the FAC.
14    The court then granted the motion to dismiss as to most of the claims, but denied the
15    motion to dismiss as to the Free Speech claim. Therefore, if Plaintiff does not file an
16    SAC by August 7, 2020, the case will proceed as to the remaining claim in the FAC (the
17    Free Speech Claim), and Defendants will then be required to file an answer to that
18    remaining claim in the FAC.
19           For these reasons, the Court did not err and the motion entering objections is
20    DENIED. Plaintiff is reminded that he has until August 7, 2020 to file an SAC.3 If
21
22
      1
        The claims that were dismissed with leave to amend were: 1) Access-to-courts; 2) Retaliation (only as
23    to mail-reading allegations); 3) ADA disability discrimination; and 4) Declaratory relief.
      2
        The claim that was not dismissed was the Free Speech Claim
24    3
        Plaintiff is again reminded that the Second Amended Complaint must be complete in itself without
25    reference to his original pleading. Defendants not named and any claims not re-alleged in the Second
      Amended Complaint will be considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v.
26    Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading supersedes
      the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims
27    dismissed with leave to amend which are not re-alleged in an amended pleading may be “considered
      waived if not repled.”)
28

                                                         2
                                                                                           18cv1122-CAB-AGS
     Case 3:18-cv-01122-CAB-AGS Document 48 Filed 07/28/20 PageID.4094 Page 3 of 3



 1    Plaintiff does not file an SAC by August 7, 2020, then the case will proceed as to the
 2    remaining claim in the FAC, which Defendants are required to answer by August 21,
 3    2020.
 4            IT IS SO ORDERED.
 5    Dated: July 28, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                 18cv1122-CAB-AGS
